 



[Translated from Original Chinese]

 

Supplementary Agreement to the Equity Transfer Agreement

 

The Supplementary Agreement dated December 28, 2012 at Jingde County, Anhui
Province between:

 

Jia Xiangfu, I.D. No. 330725195401155914 and;

Chen Qiaoling, I.D. No.330725195806295923

 

Collectively referred to as “Party A” hereinafter

 

OF ONE PART AND;

 

Xingzhen Mining Co. Ltd. (Xingzhen Mining), a company at Buerjin County,
Xinjiang Uygur Autonomous Region, represented by Yu Xiaoming as its legal
representative

 

Hereinafter referred to as “Party B”

 

OF THE SECOND PART AND;

 

Min Yong, I.D. No. 362321195909110012 and;

Wang Changman, I.D. No. 342530195711100015

 

Hereinafter referred to as “Party C”

 

OF THE THIRD PART.

 



 

 

 

WHEREAS, Party A holds 30% stake in share of Xinyi (Xinyi Fluorite Company
Limited), Party B is known as the holder of 55% stake of Xinyi’s shares, the
related parties, known as Min Yong and Wang Changman, holding 10% and 5% Xinyi’s
shares, respectively. These holding shares above are formed upon equity transfer
according to the Equity Transfer Agreement, entered into on January 13, 2011, by
and between its signing parties consisting of Party A, Party B and the related
parties aforesaid;

 

WHEREAS, the Equity Transfer Agreement, Section 5 (Profit Allocation) requires:
(1) Party A and Party B may share bonus each at equity ratio (and shall bear tax
liability respectively) on the condition precedent that only upon 500,000 tons
of ores acceptable to the agreed-on standards are mined within the extent
defined in the existing Mining License (i.e. the mining license in respect to
the No. 1 Xinyi Mine). Profit generated from the considerable part in the excess
yield (i.e. the quantity of ores that exceeds the agreed-on standard 500,000
tons of ores above) shall be shared between Party A and Party B at equal 50%
rate; (2) This Mining License shall be transacted via application to extend the
mining coverage where there are ores buried at deeper section (below 100m of the
height above sea level) in the No. 1 Xinyi Mine and, charged to Xinyi to bear
the costs incidental to such application. Upon grant of the legal license, the
remaining gains of operating profit after deduction of all investments in the
deeper section mining shall be allocated at 50% between Party A and Party B.
(Note: the allocation upon signing of the Equity Transfer Agreement was
recognized at 55% on part of Party B, 10% and 5% for Min Yong and Wang Changman,
respectively;

 

WHEREAS, Min Yong and Wang Changman transferred their holding stock equity in
share of Xinyi to Party A at 5% and 4% respectively in December 2011. As of the
singing date of the Agreement, Xinyi's structure of its stock equity is held at:
39% by Party A, 55% by Xingzhen Mining, 5% by Min Yong and, 1% by Wang Changman.

 

WHEREAS, No. 1 Xinyi Mine was initiated for prospecting by Xinyi after merge
conducted in January 2011. SRK was authorized in October 2011 to assess the
Mine’s reserves and issued a draft (released in December 2012) of the Technical
Report-No.1 Xinyi Mine, Qingzheng Fluorspar Mining. According to such draft, the
reserves at No.1 Xinyi Mine (at Chinese standards of reserves) were accrued to
1,015,100 tons after evaluation.

 

NOW, THEREOFRE, in consideration of addition in the reserves at No.1 Xinyi Mine,
the Parties discussed on Section 5 (Profit Allocation) of the Equity Transfer
Agreement through friendly negotiation and whereby agree to the following:

 

1. It is agreed to the Parties the following provisions as set forth in Section
5 (Profit Allocation) of the Equity Transfer Agreement shall be terminated to
implement: - (1) Party A and Party B may share bonus each at equity ratio (and
shall bear tax liability respectively) on the condition precedent that only upon
500,000 tons of ores acceptable to the agreed-on standards are mined within the
extent defined in the existing Mining License (i.e. the mining license in
respect to the No. 1 Xinyi Mine). Profit generated from the considerable part in
the excess yield (i.e. the quantity of ores that exceeds the agreed-on standard
500,000 tons of ores above) shall be shared between Party A and Party B at equal
50% rate; (2) This Mining License shall be transacted for application to extend
mining coverage where there are ores at deeper section (below 100m of the height
above sea level) in the No. 1 Xinyi Mine, and charged to Xinyi to bear the costs
incidental to such application. Upon grant of the legal license, the remaining
gains of operating profit after deduction of all investments in the deeper
section mining shall be allocated at 50% between Party A and Party B.

 



 

 

 

2. It is agreed to the Parties Xinyi’s net profits created upon signing of the
Agreement shall be entitled to share by: Party A at 39%; Party B at 55% and
Party C at 6% according to the current percent of holding equity, and Party B
shall settle the figure at RMB 30,500,000 to Party A as compensation in this
case.

 

3. The Agreement is made in six (6) counterparts of its original, intended for
Party A to keep one (1) counterpart, Party B to keep three (3) counterparts and
Party C to keep two (2) counterparts.

 

4. The Agreement upon its signing and /or affixation of respective stamps by the
Parties at the date first mentioned above shall be taken effective and valid.

 



 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
themselves or by their respective duly authorized officers to be effective as of
the date first above written.

 

Party A

 

Jia Xiangfu

Sign: /s/ Jia Xiangfu

 

AND

 

Chen Qiaoling

Sign: /s/ Chen Qiaoling

 

Party B

 

Xingzhen Mining LLC, a company at Bu’erqin County, Xinjiang Uygur Autonomous
Region

(official seal)

 

By: /s/ authorized officer

Legal representative/authorized officer

 

Party C

 

Min Yong

Sign: /s/ Min Yong

 

AND

 

Wang Changman

Sign: /s/ Wang Changman

 



 

 

